Case 7:20-mj-02458 Document 1 Filed on 11/11/20 in TXSD Page 1 of 3 ©

 

AO 91 (Rev. 08/09) Criminal Complaint

_UNITED STATES DISTRICT CouRT

for the
Southern District of Texas

 

United States of America ;
Jose Angel TREVINO, YOB: 1959, COB: MEX Case No. M-20-2458-M_
Bato Nv aman
CRIMINAL COMPLAINT | David J. Bradley, Clerk

I, the complainant i in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of November 10, 2020. in the county of Hidalgo i inthe |
Southern District of Texas : , the defendant(s) violated:
Code Section nse

Knowingly and Intentionally Possess a Fi Ae: {6 Distribute approximately 106 ,
' kilograms of Marijuana, a Scheduled 1. Controlled Substance:
‘21 United States Code 846, 841 (a)(1) Knowingly and Intentionally Conspire to Possess with Intent to Distribute
‘ - to. approximately 106 kilograms of Marijuana, a Scheduled 1 Controlled
Substance. .

This criminal complaint is based on these facts:
SEE ATTACHMENT "A" ce a

Submitted by reliable electronic means, sworn to and attested to telephonically per Fed. R.-Cr. P. 4. 18
found on:

nd probable cause

¥ Continued on the attached sheet.

8
i

Is| Cosme A. Muniz III

 

 

Approved by AUSA Robert Guerra - oe clon
Submitted oY proved by AUSA R means, sworn to Complainant S signature
and attested to telephonically per Fed. R. Crim. , Cosme A. Muniz Ill, DEA Task Féice Officer
P. 4.1, and probable cause found on: oot Printed name and title

Swonrte before me-and-signed immy presenee:-

    

Date: 11/11/2020 @ 2:55 p.m.

(Judge’s signature’

City and state: McAllen, Texas i. Juan Alanis, U.S. Magistrate Judge
. : Printed name and title
Case 7:20-mj-02458 Document 1 Filed on 11/11/20 in TXSD Page 2 of3 |

ATTACHM ENT

| On November 10, 2020, Agents were operating south of Hidalgo, Texas j in an area .
. notorious for undocumented aliens and narcotic crossing. On numerous occasions
‘in. recent weeks, Weslaco Station agents have observed’ groups with bundles
consistent with packaged marijuana, on the south side of the Rio Grande River,
south of this location. Agents are familiar with this behavior and expérience has
shown that smugglers pre- positioning narcotics in preparation for illegally bringing
such controlled substances into the United States. .

At approximately 6:30 a.m. on November 10, 2020,.a Border Patrol figent (BPA)
observed five subjects carrying bundles of possible narcotics swimming: across the
Rio Grande River from Mexico into the United States. The BPA immediately, notified
all nearby agents to the subjects moving through the area. As the BPA was tracking
‘the group he was approached by-a nearby home owner. The individual told the BPA
that a red pickup truck just loaded narcotics. co

The BPA notified nearby agents to be on the lookout for the red pickup truck.
Nearby agents drove south in an attempt to intercept the red pickup and observed:
_ared Ford Ranger, with one occupant inside, come to a complete stop. just south

of him. The agent approached the truck.and noticed bundles in plain view of what
| appeared to be marijuana in the back seat of the pickup. The. driver who was later
identified as Jose TREVINO-Angel was detained.. — :

The truck was searched and a total of ten bundles of marijuana wrapped in white.
. cellophane were recovered. from the truck. The bundles of naréptics were
transported to the Weslaco Border Patrol Station. Upon arrival at the Weslaco ©
‘Station. the bundles were tested and found to. be positive for charagteristics of

marijuana. The ten bundles were weighed at 105.54 kilograms.

uw
i!
On this same date, DEA Task Force Officer (TFO) Cosme A. Muniz Ill along with TFO
Ricky Garza arrived at the McAllen Border Patrol Station and interviewed Jose Angel
TREVINO. Agents identified themselves and read TREVINO his Miranda Warnings
in his preferred language of Spanish. TREVINO waived his rights and} agreed to
speak with Agents without the presence of a lawyer. TREVINO. stated? the met an -
individual at a ranch in Hidalgo, Texas who said that he could help him gét his family
from Mexico to the United States. The individual told TREVINO to. be’ back at the

ranch and park his truck next to a goat coral and he would cross his daughter and-

Babe ges Sere « TS
Case 7:20-mj-02458 Document1 Filed on 11/11/20 in TXSD_ Page 3 of 3

grand-daughter and hide them in his truck. TREVINO came back to the ranch at
around 6:00 am on. Tuesday and parked his truck as instructed. TREVINO then
observed four (4) male individuals come out of the wooded area and began loading |
his truck with bundles of what he knew to be marijuana. TREVINO stated that a
_ male also opened his passenger side door and loaded three bundles in his back
seat. TREVINO stated that his tool box was also opened and more bundles were
loaded inside. TREVINO was then instructed to drive off. As he began to drive,
TREVINO stopped his vehicle and stated he observed a U.S. Border Patrol unit arrive
and park next to him. The Agent got off the unit and walked up to his truck. Agents
were able to observe the bundles in plain sight inside TREVINO’s truck. Agents
asked TREVINO what was inside the toolbox. TREVINO opened the toolbox on his
own and more bundles were discovered. TREVINO was then taken into custody by
Agents.
